vA & Ww WN

aN

10
ll
12
13
14

16
17
18
19
20
21

tN
i)

MN
lo

25
26
oF
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 1 of 23

SARIT SIMHAYOFF-COHEN (SBN 231555)
ATTORNEY AT LAW

36 COTTONWOOD DRIVE

SAN RAFAEL, CA 94901

Telephone 415-407-4197
Email:saritsimayof@gmail.com

Attorney for Defendants Menahem Shalit (AKA Manor Shalit), Yosef Weintraub, Aharon
Weintraub, Joe & The Lock Inc., a California Corporation, King Key Locksmith San Francisco,
Inc., Lockstar Locksmith San Francisco Inc.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

LOCKSMITH EMERGENCY SOLUTIONS ) Case No.: 3:20-CV-01518-LB
INC. et. al

NOTICE OF MOTION AND MOTION TO
DISMISS PLAINTIFFS’ COMPLAINT
PURSUANT TO RULES 12(b)(1) AND
12(b)(6) OF THE FEDERAL RULES OF
CIVIL PROCEDURE

Plaintiffs,
vs.

MENAHEM SHALIT et. al.

Defendants
Date: May 14th, 2020

Time: 9:30AM

Dept: Courtroom B, 15" Floor
Judge: Hon. Judge Laurel Beeler

Name mee! ee ee” ee ee” ee” ee ae” et” ee” i ee” te” ee

 

TO THE HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:

PLEASE TAKE NOTICE THAT on Thursday, May 14th, 2020 at 9:30am, or as soon after
as the matter may be heard before Honorable Judge Laurel Beeler, in Courtroom B, 15" Floor of
the above-entitled Court located at 450 Golden Gate Ave, San Francisco CA Defendants.
Menahem Shalit (AKA Manor Shalit), Yosef Weintraub, Aharon Weintraub, Joe & The Lock Inc..,
a California Corporation, King Key Locksmith San Francisco, Inc. and Lockstar Locksmith San

Francisco Inc., collectively referred to in here as “Defendants” will and hereby move the court to

Notice of Motion to Dismiss

 
So So SN DBD WA F&F BY HL =

Dm
colUlUNUDOllCUMD MND DOU re CO

bo bt bo bo ho id i)
~~ oN wn + Lad tN —_

bo
eo

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 2 of 23

dismiss the Plaintiffs’ complaint without leave to amend pursuant to Rules 12(b)(1) and 12(b)(6)
of the Federal Rules of Civil Procedure.

This motion to dismiss is made pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6)
and Federal Rule of Civil Procedure 9(b) on the grounds that this court does not have subject
matter jurisdiction, all of the causes of action of the complaint do not state facts sufficient to
constitute causes of action against Defendants, the causes of action are ambiguous and uncertain
and that the cause of action for Fraud is not pled with specificity as required by Federal Rules of
Civil Procedure 9(b). The motion to dismiss is based upon this Notice, the supporting
Memorandum of Points and Authorities filed concurrently herewith, the complete files and records
in this action, declarations and exhibits, the oral argument of counsel, if any, and such other and
further evidence the Court might deem proper.

Respectfully Submitted,

By: i :
i hayoff-Cohen

Attorney for Defendants

DATED: April 6th, 2020

STETEMENT OF ISSUES TO BE DECIDED

1. Do Plaintiffs have a cause of action for Trademark Infringement?

tN

Does this court have subject matter jurisdiction?

3. Have Plaintiffs failed to state a claim for breach of contract?
4. Have Plaintiffs failed to state a claim for Fraud?

5. Have Plaintiffs failed to state a claim for Unjust Enrichment?
6. Have Plaintiffs failed to state a claim for Negligence?

7. Have Plaintiffs failed to state a claim for breach of implied covenant of Good Faith and
Fair Dealings?

De

Notice of Motion to Dismiss

 
co Oo fF SYN DBO  SeeUlUMwGDULN OO

MN bo to bho NO to i) bo bho —_— — — — — — —_ a" rea —
[o,] | Oo ny aS ee) i] — o oO oo ~~ oO Ww & hod bo —_

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 3 of 23

8. Have Plaintiffs failed to state a claim for False Promise?

9. Have Plaintiffs failed to state a claim for Intentional Infliction of Emotional Distress?

10, Have Plaintiffs failed to state a claim for Trademark Infringement and Unfair
Competition?

11. Have Plaintiffs failed to state a claim for Inducing breach of contract?

Ae

Notice of Motion to Dismiss

 
Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 4 of 23

SARIT SIMHAYOFF-COHEN (SBN 231555)
ATTORNEY AT LAW

36 COTTONWOOD DRIVE

SAN RAFAEL, CA 94901

Telephone 415-407-4197
Email:saritsimayof@gmail.com

Attorney for Defendants Menahem Shalit (AKA Manor Shalit), Yosef Weintraub, Aharon
Weintraub, Joe & The Lock Inc., a California Corporation, King Key Locksmith San Francisco,

Inc., Lockstar Locksmith San Francisco Inc.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

LOCKSMITH EMERGENCY SOLUTIONS ) Case No.: 3:20-CV-01518-LB

INC. et. al

Plaintiffs,
VS.

MENAHEM SHALIT et. al.

Defendants

Nee ee ee ee ee ee ee ee ee

 

 

 

NOTICE OF MOTION AND MOTION TO
DISMISS PLAINTIFFS’ COMPLAINT
PURSUANT TO RULES 12(b)(1) AND
12(b)(6) OF THE FEDERAL RULES OF
CIVIL PROCEDURE

Date: May 14th, 2020

Time: 9:30AM

Dept: Courtroom B, 15" Floor
Judge: Hon. Judge Laurel Beeler

Points & Authorities Motion to Dismiss

 
& WwW Ww

oO S&F SN DO SN

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 5 of 23

TABLE OF CONTENTS
TABLE OF AUTHORITIES ......csececenssesansesnesuies coneesanashseavaneeeavesaidesnstanecenstenecesyemeerndes 4
MEMORANDUM OF POINTS AND AUTHORITIES. ..............ccscecececseeeeeneneceeenesenenensaes 6
De ee csc mogmn pl lasieenerstaalyealersg be Praas teal teccureernsenentacous cece tanh 6
II. LEGAL STANDARD. ............::ccecensscecesenscesssonceeseaeseneeseaespeenenesenansneneesenens 7
HE ARGUMENT. cscccssnrnesnsasnrivavessseasnessuvncosasseadaanaeslnnncaeoanins sued ersaseaneesa eles 8
A. This Court lacks subject matter Jurisdiction to hear this case pursuant to Federal
Rules of Civil Procedures: 12(B 1) s.ccos saccisversnsnswescoeseciwesssiencacssssscasecssssecccce®
a. No Federal question Of law.............cccseeeeeceneneeneeneeeeaeeseeneseeeeeseneeess 9
b. There is no Diversity of Ciizenship «4. :css.sccrissarseseviassvcesesccvcciswssesss 12
B. Plaintiffs failed to state facts to support their causes of action pursuant to Rule
ea ctr rma A ac are 13
1, Plaintiff failed to plead facts that give raise to a cause of action for breach of
FRI 8 ES a wc acca canna heer eyo eae ETE Ny osc Ry Sl iow eG ee mae et 13
2. Plaintiff failed to plead facts that give raise to a cause of action for Fraud........... 15
3. Plaintiff Failed to plead facts that give raise to a cause of action for unjust
CARMINE so sovscncsscssscossssncsasmeasema na nesn dues PaoRUReeRS ao eTeU Ea Nas ba UES EHD Maer OROA 15
4. Plaintiff failed to plead facts that give raise to a cause of action for Negligence...15
5. Plaintiff failed to plead facts that give raise to a cause of action for breach of the
covenant of good faith and fair dealings....................cccccecececeeceseseueeeeeeeees 16
6. Plaintiff failed to plead facts that give raise to a cause of action for False
TE I gh as cca suai dc he element Sa racine tila eG elvan Ser ya Pay CER AS 16
2:

 

 

 

Points & Authorities Motion to Dismiss

 
i)

o eS NH DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 6 of 23

7. Plaintiff failed to plead facts that give raise to a cause of action for Infliction of
Emotional Distres§.. 00.1 eesessvscsenaescecnspensacecatachypouneepecunh etavereeiaa eeaeenens
8. Plaintiff failed to plead facts for Trademark Infringement and Unfair
COMPOUHON cs cosssscnassenescesneseseaptexaees 120055899009 FEULA Lette doenareenereoreseneence
9. Plaintiff failed to plead facts that give raise to a cause of action for Trade secret
misappropriation/ Infringement...................cccseceeeeeecuceececeeueeesecucueuectteess
10. Plaintiff failed to plead facts that give raise to a cause of action for Interference
with contractual relationships .........c:cssssessessssesessesesesssseesssesesecscseeessescesssrseeesereesnses
TY... CONCLUSION vosscscsssscsecsscccnara mens eues sey ecaswe saan vescenesa cess daeeetdeeesrernsseaneerens

2.

Points & Authorities Motion to Dismiss

 
ao

Co Se JN DTD WN SE

10
11
12
13
14
15
16
17
18
19
20
21
ne
23
24
25
26
27
28

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 7 of 23

TABLE OF AUTHORITIES
Grondal v. United States, 2012 U.S. Dist. LEXIS 19398, at *11-13 ....csccesccevssavevaveveaveeeveues 7
Assoc. of Am. Med. Coll. v. United States, 217 F.3d 770, 778 (9th Cir. 2000............cccccseeeseeseeeee 7
Kokkonen v, Guardian Life Ins. Co., 511 US: 375, 377 (1994) sccssssscaceisaciecsscassaceesascecausanes 7
Padilla-v. Yoo, 678.F 3d 748, 757 (918 Cir, 2012), sxsssewseasserssaveseoereiicesnssersn veveseeerer 7
Associated Gen’! Contractors v. Metro. Water Dist., 159 F.3d 1178, 1181 (9th Cir. 1998).......... 7
Kendall v; Visa U.8.A,, Inc., 318 F.3d 1042, [O47 th Cir. 2008) ssisesicacasasscecisaccnevssseuspeasies 8
Watson-v. Woeks, 436 F 3d L152, 1157 (SE Cie, ZOGBY a acniccccracncominencgsawersaasaviewaesswawsnninss 8
Vess % Ciba-Geigy Corn, 317 F.30dlO9T, 1106:(OGi a. 2003), ves cesascuswscacsncsessawessesareesacvers 8

Bassett v. Ruggles, No. CV-F-09-528, 2009 U.S. Dist. LEXIS 83349, at * 62 (E.D. Cal., Sept. 14,

DD) cv sai ccvcn pene res veawarsinnecasinet vapvexaseducaeusne (geet sea cores cei vines cigerida nest eieavemsarien 8
Kingman Reef Atoll Invs., LLC v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008)................8
White -v: Lee; 227 F.3d 1214, 1242 (ORCI D000) aw cisiccsa vce anessusgaadhensvercvesssscseeomeuectes 8,9
Miranda v. Reno, 238 F.3d 1156, 1157 119th Cit. 2001). siccsccscsescazeas apsscecicaetonescansenaac 8
Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009)........0.0.00000. 9

Bell Atlantic Corp. v. Twombly, — U.S. __, 127 S. Ct. 1955, 1964-65 (2007)......9,13,15,17,18.19

 

 

George & Co. v. Imagination Entm't Ltd., 575 F.3d 383, 393-94 (4th Cir. 2009)... eee 10
Frehling Enter., Inc. v. Int'l Select Grp., Inc., 192 F.3d 1330, 1335 (1th Cir, 1999) .........0..... 1]
Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir, 1995)... 0... cece cee ec eee e ee ee nee eeeees 12
Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990)...........ccecesceceeceeeeeenees 12
Lazar v Superior Court, 12 Cal. 418:631, 645.......0....00sccsescesceccscacensvasaninssncrscsevareaenes IS, 17
Vavoni v. Western Airlines, 247 CA2d 793 (1967).............cccccceeceecseeeeceeceeescess 16, 17, 18, 19
Melikian v. Truck Ins. Exchange, 133 CA2d 113, 115 (1955).......... ccc ccc cece eee ee ee 16, 17, 18, 19
Steel Co; v. Citizens fora Better Env’t, 523 U.S,'83, 89 (1998). ccsscvcsccccsssccssasscecsaoenseesnewene 9
-4-

 

 

 

Points & Authorities Motion to Dismiss

 
On F&F Ww bh

an SW

10
11

13
14
15
16
17
18
19
20
21
22
23

25
26
ae
28

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 8 of 23

Peabody Coal Co. v. Navajo Nation, 373 F.3d 945, 952 (9th Cir. 2004)...........ccccccceseeeeeee sues 9
Wis. Dep’t of Corrections v. Schacht, 524 U.S. 381, 388 (1998)..........ccscscescescessececevcsvenss 12

FEDERAL STATUTES

Federal Rule-of Civil Procedure 1201) ccscescsasveescnsaesspiaxe anacssanvaxercoassen se eeasaamene sane 7,8

PED ICE. P. T2GB 6). o:ccss nnn connsnseninddasibian inn nies ngcecce mansoni vauneanuwsenneeennenavacneses' ete: 7,9, 11

Federal Rule of Civil Procedure 200) ecics iiss csces.ccoassas senescaa eevee see civessinasesse desde cecae casas BSF

Lanham Act. 15 U.S.C. § TAY cca ccens deaccaes earencereasrncaeciaenaesasnanienssvaisacencseveosneaas 10
Section 33(4)(b) of the Lanham act............ 0.0 ..cce eee ce eee e ec eeeeeeeceeteeeeueeseeeeseuseueeseuereseess 11
28 WBA, SAIS 2 raweversicsieepssus vase ston sxencoe de ovabanasnenevereeueuourecaseteanesseeesean 12

STATE STATUTES

Catorne Coceof Civil Procedure 6399) os cceececcsnecozsaavessa icons scvevessccess sav 7svassuneuereuaanans 14
EE IE Cea cas Er one vas ameen eaaes cues ots eae ales ena eau Reed nos eee UAN SN nelly le lee 14
California Business and Professional Code §16600................ccccccceceecseceeencesseeeeeuteneeess 14

26:

 

 

 

Points & Authorities Motion to Dismiss

 
> Ww bt

a

oO Oo S&S ~S DH

11

13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 9 of 23

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

On or about March 2", 2020 Plaintiffs filed suit against eight defendants in this Northern
District Court. On or about March 15" of 2020 Defendant Menham Shalit (“Shalit”) was served
with the complaint. It is almost impossible to ascertain from the complaint what Plaintiffs’ are
suing for. The complaint rumbles pointlessly alleging confusing facts that by law cannot support
any cause of action. The only possible explanation for such chaotic pleadings is that it was
probably done to distract this court from realizing that Plaintiffs simply do not have any viable
causes of action.

Page | through page 18 of the complaint is a list of alleged confusing facts, some of which
make no sense, making it unclear how these facts are related to the different causes of action,
which defendant is being sued and for what, and which of the different set of facts give raise to
each of the different causes of action.

The complaint rumbles on and on about an alleged oral contract that even if existed, by law
cannot be enforced. The complaint alleges a possible trademark, however on the face of the
complaint there is no similarity between the names of the Corporate Defendants and Plaintiffs’
business name, therefore by law there is no viable claim for trademark infringement.

This complaint is so unintelligently written that Defendants cannot possibly figure out which
facts give raise to which cause of action, which Defendant is being sued under which cause of
action and how does this court have subject matter jurisdiction. It appears that Plaintiffs simply are
using the judicial system for a shakedown, trying to force their competitors to close shop.

Since Plaintiffs’ trademark claim fails as a matter of law. This court does not have subject

matter jurisdiction and since Plaintiffs are citizens of the state of California and the Defendants are

6:

Points & Authorities Motion to Dismiss

 
& WwW Ww

sa HA GN

10
1
12
13
14
15
16
17
18
19
20
2]

23
24
25
26
ZF
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 10 of 23

citizens of the state of California, there is no diversity of citizenship and therefore this court does
not have jurisdiction.

Moreover, even if this court does have subject matter jurisdiction, it is clear to anyone that
reads this complaint that Plaintiffs have no possibility as a matter of law to succeed on their claims
as Plaintiffs simply have failed to state facts to support any cause of action. Plaintiffs do not have
any viable claim.

Defendants are therefore respectfully requesting that this court dismiss this complaint pursuant
to F.R.C.P 12(b)(1) and 12(b)(6) without leave to amend.

II. LEGAL STANDARD

Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of an action for “lack of
subject matter jurisdiction.” FED. R. CIV. P. 12(b)(1). A Rule 12(b)(1) motion can challenge the
sufficiency of the pleadings to establish jurisdiction (facial attack), or a lack of any factual support
for subject matter jurisdiction despite the pleading’s sufficiency (factual attack). Grondal v. United
States, 2012 U.S. Dist. LEXIS 19398, at *11-13 (E.D. Wash. Feb. 16, 2012) (Quackenbush, J.).
For a facial attack, all allegations are accepted as true. Id. For a factual attack, evidence outside the
pleadings needed to resolve factual disputes as to jurisdiction may be considered. Assoc. of Am.
Med. Coll. v. United States, 217 F.3d 770, 778 (9th Cir. 2000). Plaintiffs have the burden of
establishing jurisdiction. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Rule 12(b)(6), in turn, provides for dismissal of an action for “failure to state a claim upon
which relief can be granted.” FED. R. CIV. P. 12(b)(6). For a 12(b)(6) motion, “all well-pleaded
allegations of material fact [are accepted as true] and construe[d] in the light most favorable to the
non-moving party.” Padilla v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). “[C]onclusory allegations
of law and unwarranted inferences” are insufficient. Associated Gen’| Contractors v. Metro. Water

Dist., 159 F.3d 1178, 1181 (9th Cir. 1998). A complaint must state “evidentiary facts which, if

Mu

Points & Authorities Motion to Dismiss

 
mo ceo YN DB WU FSF WY HNO

—  —
—_ ©

—_ _ — — _— _
~ On La & od bo

_
oo

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 11 of 23

true, will prove [the claim],” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008),
otherwise it will be dismissed. Watson v. Weeks, 436 F.3d 1152, 1157 (9th Cir. 2006).

Plaintiffs are unable to establish this Court’s jurisdiction over this case and have failed to
advance a claim upon which a relief can be granted. Therefore, Defendants’ Motion to Dismiss
should be granted and Plaintiffs’ claims dismissed without leave to amend.

Moreover, according to Federal Rule of Civil Procedure 9(b) the standard for pleading
fraud is well settled -- a plaintiff must allege the "who, what, where, when, and how" of the
fraudulent conduct. Vess v. Ciba-Geigy Corp., 317 F.3rd1097, 1106 (9thCir. 2003). Fraud
allegations must state "the time, place and specific content of the false representations as well as
the identities of the parties to the misrepresentation." Bassett v. Ruggles, No. CV-F-09-528, 2009
U.S. Dist. LEXIS 83349, at * 62 (E.D. Cal., Sept. 14, 2009) citing Schreiber Distrib. v. Serv-Well

Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986). A requirement that Plaintiff's pleadings is

absent of. In fact, Plaintiff's Fraud claim is completely absent of any detail and instead only
outlines general allegations.
Ill. ARGUMENT
A. Plaintiffs’ complaint must be dismissed pursuant to 12(b)1 because this court does not
have subject matter jurisdiction

Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a district court must dismiss
an action if it lacks jurisdiction over the subject matter of the suit. Fed. R. Civ. P. 12(b)(1). Ona
motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), it is the plaintiff's
burden to establish the existence of subject matter jurisdiction. Kingman Reef Atoll Invs., LLC v.
United States, 541 F.3d 1189, 1197 (9th Cir. 2008). A party challenging the court’s subject matter
jurisdiction under Rule 12(b)(1) may bring a facial challenge or a factual challenge. (White v. Lee,

227 F.3d 1214, 1242 (9th Cir. 2000)). In evaluating a facial challenge to subject matter

-8-

Points & Authorities Motion to Dismiss

 
a

SD WN

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 12 of 23

jurisdiction, the court accepts the factual allegations in the complaint as true. Miranda v. Reno, 238
F.3d 1156, 1157 n.1 (9th Cir. 2001). Where a defendant brings a factual challenge, on the other
hand, “a court may look beyond the complaint to matters of public record without having to
convert the motion into one for summary judgment.” (White, 227 F.3d at 1242 (citation omitted)).
Once the moving party has made a factual challenge by offering affidavits or other evidence to
dispute the allegations in the complaint, the party opposing the motion must “present affidavits or
any other evidence necessary to satisfy its burden of establishing that the court, in fact, possesses
subject matter jurisdiction.” Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1121 (9th
Cir. 2009) (quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989)).

1. The Complaint does not raise a Federal Law Question

A federal court lacks jurisdiction over a claim involving federal law *...when the claim is ‘so
insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely
devoid of merit as to not involve a federal controversy.’” Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 89 (1998). When a claim does not present a substantial question of federal law the
court may dismiss the case for lack of subject matter jurisdiction. See Peabody Coal Co. v. Navajo
Nation, 373 F.3d 945, 952 (9th Cir. 2004) holding that district court “correctly dismissed th[e] case
for lack of subject matter jurisdiction because [the] complaint did not present a substantial question
of federal law”

On page 21-22 of the complaint paragraph §[1 16-122, Plaintiffs plead their trademark cause of
action trying to bring this case under the jurisdiction of this court. However, Plaintiffs’ trademark
infringement cause of action is void of any facts to support this cause of action. This court should
dismiss Plaintiffs’ cause of action for trademark infringement pursuant to Federal Rule 12(b)(6).
Plaintiffs cause of action is void of any facts, it is conclusory and only recites the elements of the

cause of action. Plaintiff is obligated to provide “more than labels and conclusions, and a

-9-

Points & Authorities Motion to Dismiss

 
Oo oo ~ an

10
Ml
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 13 of 23

formulaic recitation of the elements of a cause of action will not do.” See Bell Atlantic Corp. v.
Twombly, U.S. __, 127 S. Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain, 478 U.S. 265,
286 (1986) (on a motion to dismiss, courts “are not bound to accept as true a legal conclusion
couched as a factual allegation”)).

In fact, throughout the entire complaint there is no allegation that Plaintiffs’ own a Federal
Trademark, what is the mark, when was the mark registered, what are the disclosures of the mark,
how was it used, which Defendant infringe it and how did the Defendants infringe it.

Moreover, to prevail on a claim of trademark infringement the alleged mark must be strong, it
must have been used in commerce for a long time, it must be distinctive. “In order to be
protectable, marks must be "distinctive." To determine whether a proposed mark is protectable,
courts ascertain the strength of the mark by placing it into one of four categories of distinctiveness,
in ascending order: (1) generic, 177*177 (2) descriptive, (3) suggestive, or (4) arbitrary or
fanciful. George & Co. v. Imagination Entm't Ltd., 575 F.3d 383, 393-94 (4th Cir. 2009). Marks
falling into the latter two categories are deemed inherently distinctive and are entitled to protection
because their intrinsic nature serves to identify the particular source of a product. In contrast,
descriptive terms may be distinctive only upon certain showings, and generic terms are never
distinctive.”

In this case Plaintiffs’ business name is “Auto Locksmith San Francisco”, it is generic and
descriptive, it is not distinctive. Moreover, Defendants have not used Plaintiffs’ name for their
business name, in absolute contrast Defendants have used the name “King Key” and the name
“Lockstar” for their businesses. There are no similarities between these names and Plaintiffs name.
Therefore, Plaintiffs trademark claim is without any merit. It is so implausible that a federal law

question does not exist.

-10-

Points & Authorities Motion to Dismiss

 
co Oo 6B SN DTD AT

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 14 of 23

“Under the Lanham Act, 15 U.S.C. § 1114(1), a defendant is liable for trademark infringement
if the plaintiff shows (1) that its mark has priority and (2) that the defendant's mark is likely to
cause consumer confusion. Frehling Enter., Inc. v. Int'l Select Grp., Inc., 192 F.3d 1330, 1335
(11th Cir, 1999).”

On the face of the complaint there cannot possibly be a trademark violation as the names of the
Defendants’ companies are different than Plaintiffs’ business name. There is no similarity between
“King Key” and “Auto” and no similarity between “Lockstar” and “Auto”. Moreover, the
complaint alleges that Auto Locksmith specializes in a niche within the Locksmith industry
namely, car locks, (pg. 10 39 line 16-18) while Defendants are locksmith companies offering
variety of locksmith services, including but not limited to, home lockout services, safe opening,
mailbox installation and lockout, residential home rekeying ete (Dec. Shalit pg 3411 exhibits, Dec.
Aharon pg. 3 49)

King Key Locksmith logo and Lockstar Locksmith logos are different than Plaintiffs’ logo.
King Key Locksmith website and Lockstar Locksmith website are different than Auto Locksmith
website. There is simply no possibility of confusion. (Dec. Shalit pg. 2 45-10, exhibits, Dec.
Aharon pg. 2] 4-8, exhibits)

Even if this court decides that Plaintiffs have a trademark, and that Defendants business name
is similar to Plaintiffs business name, Plaintiffs’ trademark is not protectable as it is descriptive
and generic and Plaintiffs’ cannot possibly overcome the defenses of section 33(4)(b) of the
Lanham act; the “classic fair use” and “nominative fair use.” (Dec. Shalit pg 2 96-7. Exhibits,
Dec. Aharon pg. 2 995-6)

Therefore, since Plaintiffs’ fail to plead a cause of action for trademark infringement pursuant
to FRCP 12(b)(6) and since Plaintiffs’ trademark claim is without merit, there is no Federal

question that is raised in this complaint.

“fle

Points & Authorities Motion to Dismiss

 
ad oo to

Oo o ~ a Lea)

10
11
12
13
14
15
16
17
18
19
20
21
22
23

25
26

28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 15 of 23

There is also no diversity of citizenship.

2. This court does not have Jurisdiction pursuant to 28 U.S. Code §1332 because there is
no diversity of citizenship

Under 28 U.S.C. § 1332, federal courts may hear cases in which a citizen of one State sues a
citizen of another State or nation and the amount at stake is more than $75,000. In that kind of
case, called a diversity of citizenship case, no defendant may be a citizen of the same State as any
plaintiff.

“A case falls within the federal district court’s ‘original’ diversity ‘jurisdiction’ only if
diversity of citizenship among the parties is complete, i.e., only if there is no plaintiff and no
defendant who are citizens of the same state.” Wis. Dep’t of Corrections v. Schacht, 524 U.S. 381,
388 (1998).

It appears that counsel is trying to claim subject matter jurisdiction by claiming that there is
diversity of citizenship. However, all the Defendants are citizens of the state of California.
Moreover, Counsel fails to understand that for diversity to exist there must be a complete diversity
ie. no Plaintiff can be a citizen of any state as any of the Defendants. In this case, on the face of
the complaint all the corporate defendants are citizens of the state of California the same as
Plaintiffs (pg. 3 of Plaintiffs complaint 9/4). Also, as per the complaint, individual defendant Yosef
Weintraub and individual Defendant Aharon Weintraub are also citizens of the state of California,
same as Plaintiff. Therefore, diversity of citizenship simply does not exist in this case.

B. Plaintiff's complaint Failed to Plead facts that give raise to any of its causes of action

In ruling on a motion to dismiss under Rule 12, the court analyzes the complaint and takes “all
allegations of material fact as true and construe(s) them in the lights most favorable to the non-
moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal

may be based on a lack of a cognizable legal theory or on the absence of facts that would support a

=]2-

Points & Authorities Motion to Dismiss

 
bo

an - eo

So oO oo ~~ a

11

13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 16 of 23

valid theory. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990). A complaint
must “contain either direct or inferential allegations respecting all the material elements necessary
to sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombley, 550 U.S. 544,
562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)).
The factual allegations must be definite enough to “raise a right to relief above the speculative
level.” Jd. at 555.

The plaintiff is obligated to provide “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, __
U.S. __, 127 S. Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986) (ona
motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual
allegation”)).

In this case, all of Plaintiffs causes of action are bare of any facts to support the claim. They
are merely labels and conclusions and a formulation of the elements of a cause of action.

1. Plaintiff failed to plead facts that give raise to a cause of action for breach of
contract
Plaintiffs’ cause of action for breach of contract is outlined on page 18 479 through 485 of
Plaintiffs’ complaint. This cause of action is void of any facts that give raise to this cause of action.
Plaintiffs make general empty allegations that are too general to state a cause of action. The
contract is not identified, the terms of the contract are not identified, which Defendant breached
the contract and how did the Defendants breached the contract.
Moreover, even if this court somehow can ascertain which contract this complaint tries to
enforce from the general facts that were stated in the complaint, still it appears that as a matter of

law this cause of action cannot survive.

=13-

Points & Authorities Motion to Dismiss

 
oOo SS HF BDH A FS W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Pd
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 17 of 23

From the rumbling that goes on in the first Eighteen pages of the complaint, it appears that
the contract that is alleged is an oral contract and that as of December of 2017 defendants
supposedly breached that oral contract.

The complaint in the general facts on pg. 12 444 line 1 alleges that “Manor did not make
the payments to Amar as agreed of the 50% of the profit arising out of the ownership” and that
Manor never made these payments. This breach therefore occurred as of December of 2017, when
no payments were made. The statute of limitation on an oral contract according to California Code
of Civil Procedure §339 is two years. Plaintiffs filed their complaint February 28'", 2020 over two
years from when the alleged breach occurred. Therefore, by law this complaint is barred.

Moreover, as a matter of law Plaintiffs alleged oral contract is not enforceable. According
to Cal.Civ. Code 1624 (a) a contract that its terms may not be completed within a year must be in
writing to be enforceable. The supposed oral contract alleged in Plaintiffs general facts cannot
possibly be performed within a year, in fact it appears that according to Plaintiff the “oral contract”
called for a life time commitment. For example, page 8 427 of the complaint, “Manor (as well as
Defendant 2 and 3 or anybody on his behalf) is not allowed to open a locksmith company, nor
advertise for locksmith services, in San Francisco CA and in San Jose, CA.” Such an agreement
even if existed, must be in writing to be considered.

Moreover, such non-compete agreement are not enforceable in California. According to
California Business and Professional Code §16600 every contract by which anyone is restrained
from engaging in a lawful profession, trade, or business of any kind is to that extent void.

Plaintiffs clearly failed to plead facts to support a cause of action for a breach of contract
and even if Plaintiffs are allowed to amend their complaint, by law their cause of action for a
breach of contract fails. Therefore, this court should dismiss Plaintiffs cause of action for breach of

contract without leave to amend.

=14-

Points & Authorities Motion to Dismiss

 
2 Oo Oe NON OA Of

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 18 of 23

2. Plaintiff failed to plead facts that give raise to a cause of action for Fraud

According to F.R.C.P 9(b) FRAUD OR MISTAKE; CONDITIONS OF MIND. In alleging fraud or
mistake, a party must state with particularity the circumstances constituting fraud or
mistake. Plaintiffs’ cause of action for Fraud is void of any particularity. Plaintiffs’ cause of action
for fraud is outlined on Page 18 through 19 of Plaintiffs’ complaint 4] 85-88. It is void of any facts
and clearly it is not pleaded with any particularity as required by statue, both according to Federal
Rules of Civil Procedure and California civil procedures rules. The California Supreme Court
stated this requirement quite succinctly in Lazar v Superior Court, 12 Cal. 4th 631, 645, when it
held, “In California, fraud must be pled specifically, general and conclusory allegations do not
suffice. [Extensive citations omitted].”

3. Plaintiff Failed to plead facts that give raise to a cause of action for unjust enrichment

The plaintiff is obligated to provide “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” See Bell Atlantic Corp. v. Twombly, __
US. __, 127 S. Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986) (ona
motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual
allegation’)).

Plaintiffs’ cause of action for unjust enrichment is void of any facts that give raise to this cause
of action. Plaintiffs’ cause of action for unjust enrichment is outlined on Page 19 of the complaint
{| 89-92. The allegations in support of this cause of actions are merely labels and conclusions and a
formulation of the elements of a cause of action and therefore, this cause of action must be
dismissed.

4. Plaintiff failed to plead facts that give raise to a cause of action for Negligence

Plaintiffs’ cause of action for negligence is pleaded on page 19 of the complaint {f 93-96.

It is absent of any facts too support this cause of action and instead has general summary

«| 5-

Points & Authorities Motion to Dismiss

 
-& Ww Ww

cocclUCODmlUlUlUMDOUMUGNSONDN

12
13
14
15
16
17
18
19
20
21

23
24
25
26
27

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 19 of 23

statements. The allegations in support of this cause of actions are merely labels and conclusions
and a formulation of the elements of a cause of action and therefore, this cause of action must be
dismissed.

In California, a Court must presume that the Plaintiff has made their case as favorably as
permitted by the facts plead. Vavoni v. Western Airlines, 247 CA2d 793 (1967). If a fact necessary
to the complainants cause of action is not set forth and alleged in the complaint, it must be taken as
having no existence. Melikian v. Truck Ins. Exchange, 133 CA2d 113, 115 (1955).

Even a close review of the complaint demonstrates that the facts that were pleaded cannot
possibly support a cause of action for negligence. Therefore, this court should dismiss this cause of
action without leave to amend.

5. Plaintiff failed to plead facts that give raise to a cause of action for breach of the

covenant of good faith and fair dealings

Plaintiffs’ cause of action for breach of the covenant of good faith and fair dealings is
pleaded on page 19 of the complaint 4] 93-96. It is absent of any facts too support this cause of
action and instead has general summary statements. The allegations in support of this cause of
actions are merely labels and conclusions and a formulation of the elements of a cause of action
and therefore, this cause of action must be dismissed.

Moreover, in order to state facts sufficient to constitute such a cause of action there must be
a clearly and readily identifiable enforceable contract. As shown by the Points and Authorities
stated with regards to the First Cause of Action, above, which are incorporated herein by reference,
plaintiff has utterly failed to state facts sufficient to show that an enforceable contract ever existed
between the Defendants and Plaintiff.

6. Plaintiff failed to plead facts that give raise to a cause of action for False Promise

-16-

Points & Authorities Motion to Dismiss

 
> ta bo

wo oo —] a

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 20 of 23

Plaintiffs’ cause of action for False Promise is outlined on Page 20 of Plaintiffs’ complaint
| 105-112. According to F.R.C.P 9(b) FRAUD OR MISTAKE; CONDITIONS OF MIND. In alleging
fraud or mistake, a party must state with particularity the circumstances constituting fraud or
mistake. Plaintiffs’ cause of action for False Promise (Fraud) is void of any particularity. It is void
of any facts and clearly it is not pleaded with any particularity as required by statue, both
according to Federal Rules of Civil Procedure and California civil procedures rules. The California
Supreme Court stated this requirement quite succinctly in Lazar v Superior Court, 12 Cal. 4th 631,
645, when it held, “In California, fraud must be pled specifically, general and conclusory
allegations do not suffice. [Extensive citations omitted].”

7. Plaintiff failed to plead facts that give raise to a cause of action for Infliction of

Emotional Distress

The plaintiff is obligated to provide “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” See Bell Atlantic Corp. v. Twombly, __
U.S. __, 127 S. Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986) (ona
motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual
allegation”)).

Plaintiffs’ cause of action for Infliction of Emotional distress is outlined on page 20 of the
complaint 4113-115. It is void of any facts. The allegations in support of this cause of actions are
merely labels and conclusions and a formulation of the elements of a cause of action and therefore,
this cause of action must be dismissed.

In California, a Court must presume that the Plaintiff has made their case as favorably as
permitted by the facts plead. Vavoni v. Western Airlines, 247 CA2d 793 (1967). Ifa fact necessary
to the complainants cause of action is not set forth and alleged in the complaint, it must be taken as

having no existence. Melikian v. Truck Ins. Exchange, 133 CA2d 113, 115 (1955).

=F

Points & Authorities Motion to Dismiss

 
bo

o S&F SNF DH OH S&S w&

10
11

13
14
15
16
17
18
19
20
21
22

24
25
26
ZY
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 21 of 23

Even a close review of the complaint demonstrates that the facts that were pleaded cannot
possibly support a cause of action for Infliction of Emotional Distress. Therefore, this court should
dismiss this cause of action without leave to amend.

8. Plaintiff failed to plead facts for Trademark Infringement and Unfair Competition

Plaintiffs’ cause of action for Trademark infringement is outlined on Page 21-22 of the
complaint paragraph {1 16-122. It is void of any facts to support this cause of action. The plaintiff
is obligated to provide “more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” See Bell Atlantic Corp. v. Twombly, — U.S. __, 1278.
Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion to
dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual
allegation”)).

4116-122 of the complaint is nothing more than a list of statues and case law, void of any
facts and/or allegations to support a claim for a trademark infringement.

In California, a Court must presume that the Plaintiff has made their case as favorably as
permitted by the facts plead. Vavoni v. Western Airlines, 247 CA2d 793 (1967). If a fact necessary
to the complainants cause of action is not set forth and alleged in the complaint, it must be taken as
having no existence. Melikian v. Truck Ins. Exchange, 133 CA2d 113, 115 (1955).

As discussed previously, even if Plaintiffs will be allowed to amend their complaint, the
facts that Plaintiff has already alleged in the complaint cannot possibly as a matter of law support a
cause of action for a claim for trademark infringement and/or unfair competition. Therefore, this
court should dismiss this cause of action without leave to amend.

9. Plaintiff failed to plead facts that give raise to a cause of action for Trade secret

misappropriation/ Infringement

-18-

Points & Authorities Motion to Dismiss

 
bo

leo

oO OlwrmellUlUlUmGNY CNC

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 22 of 23

Plaintiffs’ cause of action for Trademark secret misappropriation/ infringement is outlined
on Page 22-23 of the complaint paragraph {123-126 of the complaint. It is void of any facts to
support this cause of action. The plaintiff is obligated to provide “more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” See Bell
Atlantic Corp. v. Twombly, — U.S. __, 127 S. Ct. 1955, 1964-65 (2007) (citing Papasan v. Allain,
478 U.S. 265, 286 (1986) (on a motion to dismiss, courts “are not bound to accept as true a legal
conclusion couched as a factual allegation”)).

In California, a Court must presume that the Plaintiff has made their case as favorably as
permitted by the facts plead. Vavoni v. Western Airlines, 247 CA2d 793 (1967). If a fact necessary
to the complainants cause of action is not set forth and alleged in the complaint, it must be taken as
having no existence. Melikian v. Truck Ins. Exchange, 133 CA2d 113, 115 (1955).

As discussed previouly, even if Plaintiffs will be allowed to amend their complaint, the
facts that Plaintiff has already alleged in the complaint cannot possibly as a matter of law support a
cause of action for a claim for trademark infringement and/or unfair competition. Therefore, this
court should dismiss this cause of action without leave to amend.

10. Plaintiff failed to plead facts that give raise to a cause of action for Interference with

contractual relationships

Plaintiffs’ cause of action for Interference with contractual relationships is outlined on Page
23 of the complaint paragraph §9127-133 of the complaint. This cause of action is so unintelligibly
written that it is impossible to ascertain against which defendants this cause of action is alleged. It
also contradicts everything that was alleged in the first 18 pages of the complaint.

As discussed previouly, even if Plaintiffs will be allowed to amend their complaint, the
facts that Plaintiff has already alleged in the complaint cannot possibly as a matter of law support a

cause of action for a claim for interference with a contractual relationship, as there must first be an

-19-

Points & Authorities Motion to Dismiss

 
bo

tad

Oo o ~I aN ws che

10
11
12
13
14
15
16
17
18
19
20
21
22
23

i)
a

bh
ta

27
28

 

 

Case 3:20-cv-01518-WHO Document 8 Filed 04/06/20 Page 23 of 23

enforceable contract. As demonstrated, by law there was no enforceable contract. Therefore, this
court should dismiss this cause of action without leave to amend.
11. CONCLUSION

It is clear from the way that this complaint was written that the only reason for this
complaint is to inappropriately use the judicial system into scaring the Defendants to stop their
business operation in the Bay Area. Plaintiffs do not have any cause of action against Defendants.
Plaintiffs do not have a cause of action for trademark infringement. There is no diversity of
citizenship. There is no enforceable contract. This case should be dismissed with prejudice without
leave to amend and Defendants should be awarded the cost they incurred to date in defending this

frivolous action.

DATED April 6th, 2020

By: (gZ—
Sarit Simhayoff-Cohen

Attorney for Defendants

-20-

Points & Authorities Motion to Dismiss

 
